Exhibit A January 25, 2011 To: Louis Judd 620 Pleasant Run Church Road Campbellsville, KY 42718 RE: Restricted Appraisal Report Dear Mr. Judd: As requested, I have performed an appraisal report on the oil equipment contained in six leases being the following: Block Production Fund LLP Rogers Production Fund LLP Production Revenue Drilling Fund LLP Energy Production Revenue Fund LLP Block City Drilling Fund LLP Green County Energy Fund LLP Due to the current nature of the acquisition on April 1, 2010 in our opinion the appraisals materially reflects fair value of the assets. Sincerely, /s/ Sean D. Curry Sean D. Curry
